          Case 1:19-cr-00821-KMW Document 51 Filed 05/11/20 Page 1 of 1


       LAW OFFIC E OF KENN ETH J. MONT GOME RY
                         P.L.L.C.
                 198 ROGE RS A VENU E
             BROO KLYN , NEW YORK 11225
           PH (718) 403-9261 FAX (347) 402-71 03
                           ken@kjmont2omerylaw.com
                                                                        USDC SONY
MAY   5, 2020                                                           OOCUMENT
                                                                      ; ELECTRONICALLY FlLED
BYECF                                                                  DOC #:_ _ _--,--~
The Honorable Kimba M. Wood (KMW)                                      0 -\TF FILED:      5 / 11 /2---0
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States v. Alexander Dejesus, 19 Cr. 821 (KMW)

Dear Judge Wood:

                This letter is a request to the Courtto be relieved as counsel for Mr. Dejesus and    Jb  r,;!{\-je ,l

assign new counsel for the defendant. Mr. Dejesus also joins this request for new counsel to be

assigned, the attorney client relationship has been irreversibly destroyed and is irreconcilable at

this juncture. Thank you for the Court's consideration and time in this matter.

                                        -nu- ~+               ~pt>i!T-\-S CSi\           C,ou. ~ OY\

Respectfully,
                                      cl~ itx;l a.) 1 1)(;(.n ·1..Q.. I      flA C.   6 ~"' ~ •
                                             Mr. f'{ ot\f~ o~ SY\l0l \ --pt7)V\e,l-L Mn
s/                                    fv\C. GLA..\" ~ v0 -,--t-h --n,v +; LR.__ C)..--r-..cA r J le \ra.n.;t-

Kenneth J. Montgomery
                                     r).-0 e,u.. IYV n--t0 . fV\ , . iV\ c. ~ • " ~ <;"-a. 11 ~I 5 l)
                                     '>.Incl    a_   v0p~     °b -trw         o<t.l.-U- ~ ~
                                       ~    k   no.cuci- · .
                                                                /   ~             YX,_   lt.rrrZ(_ S) 11 I2-0
                                                                          So      DRDE REb
